Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 9/2/2021 has been entered. Claim(s) 1-21 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujral (U.S. patent 8606924) in view of Ferris (U.S. Patent 20110213884).

	Regarding claim 1,
(See claim 1 and column 5 lines 13-27, Gujral)
determining, by executing an instruction with a processor, an expected resource demand for a cloud infrastructure based on historical resource demands; (See column 4 lines 4 to 51, Gujral teaches capacity management modeling the cloud demand in the future based on past and present conditions. )
determining, by executing an instruction with the processor, a first score for a first resource credit configuration that matches the expected resource demand, the first score determined based on a first expected resource utilization; (See claims 1, 2, column 6 lines 50 to column 7 line 3, Gujral teaches determining an expected resource need  and capacity of a first set of resources.)
determining, by executing an instruction with the processor, a second score for a second resource credit configuration that matches the expected resource demand, the second score determined based on a second expected resource utilization (See claims 1, 2, column 6 lines 50 to column 7 line 3, Gujral teaches determining an expected resource need  and capacity of a second set of resources to offset any needs of the clients)
determining, by executing an instruction with the processor, an improved resource credit benefit based the first score and the second score; reconfiguring, by executing an instruction with the processor, the cloud resources to apply the improved resource credit benefit. (See claims 1, 2, column 6 lines 50 to column 7 line 3, Gujral teaches based on the first score and second score of first and second resources to improve the benefit of the resource optimization by combining resources)
Gujral does not explicitly teach but Ferris teaches a capacity of first servers in the first resource credit configuration and first prepaid resource credit values associated with the respective first servers and capacity of second servers in the second resource credit configuration and second prepaid resource credit values associated with the respective second servers; (See paragraphs 15-17, Ferris teaches the requested set of services can correspond to a previously purchased license, resource credit (e.g., credit for SaaS consumption, etc.) or subscription. Furthermore, By providing matching services, the matching system can enable the user to understand and review the various available cloud appliances that correspond to a requested set of resources. The matching system also can enable a user to understand and review the consequences of transferring their previously purchased licenses, resource credits, or subscriptions)
It would have been obvious to one of ordinary skill in the art Ferris the effective filing date of the invention to have known to combine the teachings of Ferris with Gujral because both deal with cloud resources. The advantage of incorporating the above limitation(s) of Ferris into Gujral is that Ferris teaches enableing the user to understand and review the available cloud appliances that correspond to a requested set of resources by providing matching services. Enables the user to understand and review the consequences of transferring previously purchased licenses, resource credits, or subscriptions, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Ferris)

Regarding claim 2,
Gujral and Ferris teaches the method of claim 1.
Ferris further teaches wherein the cloud infrastructure includes public cloud resources and private crowd resources.(See paragraphs 18, 20, Ferris teaches public and private cloud resources) See motivation to combine for claim 1.

Regarding claim 3,
Gujral and Ferris teaches the method of claim 1, wherein the expected resource demand is further based on a current resource utilization of the resource of the cloud infrastructure. (See column 6 line 50 to column 7 line 21, Gujral teaches  an expected resource demand based on the current cost of resources, resource utilization)

Regarding claim 4,
Gujral and Ferris teaches the method of claim 1, wherein the first resource credit configuration includes at least a first server and a second server and the score is based on a first resource utilization of the first server and a second resource utilization of the second server. (See claims 1, 2, column 6 lines 50 to column 7 line 3, Gujral teaches based on the first score and second score of first and second resources to improve the benefit of the resource optimization by combining resources)

Regarding claim 5,
(See claims 1, 2, column 6 lines 50 to column 7 line 3, Gujral teaches selecting  a second resource configuration when a shortfall exists) 

Regarding claim 6,
Gujral and Ferris teaches the method of claim 5, wherein the selecting includes selecting the first resource credit configuration when the first resource credit configuration has a greater score than the second resource credit configuration. (See claims 1, 2, column 6 lines 50 to column 7 line 3, Gujral teaches selecting  a first resource configuration when there is no need for secondary resources so the score of the first resource us greater and can fulfill all the needs of the client)

Claims 8-13 list all the same elements of claims 1-6, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 8-13.  Furthermore with regards to the limitation of  A computer readable storage device comprising instructions that, when executed cause a processor to at least: (See column 7 lines 21-42, Gujral)

Claims 15-20 list all the same elements of claims 1-6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 15-20.  Furthermore with regards to the limitation  (See column 7 lines 44-57, Gujral)
Allowable Subject Matter
Claims 7, 14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-21 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-14 of United States Patent 10721182.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claim 1 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

1. Balmin (U.S. Patent App Pub 20150186493) which teaches a method involves partitioning multiple records into multiple splits, where each split includes a portion of multiple records. The split of multiple splits are applied to a mapper, where a portion of the records of a split is applied to a group. The records of the groups are filtered, where filtering is based on a comparison of a weight of a record to a local threshold of the mapper. The group is shuffled to a reducer and stratified sampling of the multiple records is provided based on the group.
2. Kensel (U.S. Patent App Pub 20170083626) which teaches a method involves establishing a session by a server of a service provider with a user device. The user information is collected by taking data from multiple resources for creating a profile of the user. The predictive model is applied to search for similar profiles of other users matching with the profile of the user. The rules associated with the profile of the user are processed. The personalized presentation layer is generated and communicated to the user device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/NINOS DONABED/Primary Examiner, Art Unit 2444